         Case 1:19-cv-08807-PAE Document 24 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLIAM LEE GILLESPIE,

                                     Plaintiff,                      19 Civ. 8807 (PAE)
                      -v-
                                                                           ORDER
HEARTLAND SCENIC STUDIO, INC.,

                                     Defendant,

                      -v-

NEW PROJECT, LLC,

                                     Third-Party Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, discovery is extended nunc

pro tunc until November 2, 2020. The parties should not expect any further extensions. A case

management conference is set for December 2, 2020 at 2:30 p.m.

       SO ORDERED.


                                                           PaJA.�
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: August 3, 2020
       New York, New York
